Citation Nr: 1713318	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from November 1986 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case has since been transferred to the New York City RO. 

These appeals were remanded in November 2014 for the purpose of scheduling a personal hearing.  In April 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for PTSD and depression, and dismissing the Veteran's claim regarding COPD, as discussed in more detail below.


FINDINGS OF FACT

1.  The Veteran's claim to service connect an acquired psychiatric disability, to include PTSD, was last denied in a March 2010 Board decision.  He did not appeal that decision and it is now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.

2.  The Veteran's depression and PTSD were caused by his service.

3.  In April 2016, the Veteran indicated during his personal hearing that he wished to withdrawn his appeal for COPD.  Since then, a transcript of the hearing has been produced, which contains his name, claim number, and his request.


CONCLUSIONS OF LAW

1.  The March 2010 decision is final.  New and material evidence has since been received, and the claim to service connect an acquired psychiatric disability, including PTSD is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  

2.  The criteria for service connection are met for PTSD and depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria are met for a withdrawal of his claim for service connection for COPD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening previously-denied claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for PTSD was last denied in a March 2010 Board decision because the evidence did not corroborate his reported stressors, and because no other acquired psychiatric disability had been related to his service.  He did not appeal that decision and it is now final.  Since then, evidence has been received that shows his depression incepted while in service.  He has also provided more detail regarding his stressor events.  This is new and material and raises the possibility of substantiating the claim, therefore his claim is reopened.

The Board notes that the record shows the uploading of multiple military personnel records since the Board's March 2010 decision.  Upon review, these records are duplicative of records already in possession of VA at the time of the last denial, or not relevant to the issue of service connection.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are not for application.

Service connection for PTSD and depression

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service.  38 C.F.R. §§ 3.303 (2016).  To establish entitlement to service connection, there must be:  (1) evidence establishing a diagnosed disability at some point since the filing of the claim; (2) evidence establishing the in-service incurrence or aggravation of a relevant disease or injury; and, (3) evidence that there is a relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the PTSD is related to fear of hostile military or terrorist activity, then corroboration is not necessary, if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.
The Veteran was not diagnosed with any acquired psychiatric disability while still in service.  He reported during his hearing that he had symptoms while still in service, but that he was hoping to get promoted, which he did not believe would happen if he had a record of mental health treatment.

The Veteran's military personnel records confirm that he was stationed aboard the USS Esteem, USS Constant, and the USS Comstock, and that he was stationed in the Persian Gulf.  He has reported being in fear of his life while serving about the USS Esteem, while in the Persian Gulf, because of the danger of mines.  He reported being extremely fearful of hitting the mines because he knew how much damage they could cause after seeing the damage a mine did to the USS Tripoli.  His personnel records do not document an incident such as this.  The Veteran asserts his personnel records are in error.

Because his stressor was not corroborated, he was not provided a VA examination.  He has provided an opinion authored by his VA treating physician, dated in November 2012, that shows he meets the criteria for PTSD under the DSM.  His treating physician authored an additional opinion in February 2016, wherein he attributed the Veteran's PTSD to his fear of death from the mines that were in the water, and other hostile military activity, while stationed in the Persian Gulf.  He indicated the Veteran has intrusive memories of the time, and that his symptoms are tied to this stressor.  

The record contains a private psychological evaluation, from April 2011, wherein the psychologist opined that the Veteran's depression began while in service.  It has also been found to be a symptom of his PTSD.   

Based on this evidence, the Board finds that service connection is warranted for PTSD and depression.  The Board finds the Veteran's reports regarding his stressor are credible, and are consistent with the types and places of his service.  The record contains multiple psychological evaluations and opinions regarding the Veteran's symptoms, which are probative.  In short, this claim is granted.



Withdrawal of COPD

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In April 2016, the Veteran indicated at his personal hearing that he wished to withdraw his claim for service connection for COPD.  This statement has been reduced to a writing (the transcript of the April 2016 hearing is of record), which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

Service connection is granted for PTSD and depression.

The claim of entitlement to service connection for COPD is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


